DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Applicant has cancelled claims 2 and 3 and claims 1, 4, and 15 are amended leaving claims 1 and 4-19 pending in the current application and they are examined below.

Claim Interpretation
	Claim 1 was amended with the terms, “iron-based HS 6-5-4, iron-based FeMo29Cr9.5Si2.6, cobalt-based 28Mo-9Cr-2.6Si-0.04C, cobalt-based 28Mo-17Cr-3.4Si-0.04C, cobalt-based 23Mo-17Cr-16Ni-2.7Si-0.04C”. Given their broadest reasonable interpretation consistent with the specification, these terms are interpreted as specified in page 5: lines 6-19, page 6: lines 3-4; and page 10: Table 2, section a of the instant specification.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with ROBERT BERLINER on December 10, 2021 and December 13, 2021.




Please AMEND the specification page 7: lines 1-11 as follows: 
The valve seat rings according to the invention are manufactured in particular by powder metallurgy. The valve seat rings proposed by the invention can be manufactured according to a process which involves the compaction and sintering of the relevant powders in several steps to simultaneously form a carrier layer with a functional layer, that is: 
- Mixing the powders, 
- Filling the powder of the carrier layer into a molding die, 
- Pre-compacting the powder of the carrier layer if necessary, 
- Filling the powder of the functional layer into the molding die, 
- Compacting the powder in the die, 
- Sintering the powder to form a sintered ring, and 
- Thermal and/or mechanical post-treatment of the sintered rings. 

Please AMEND the specification page 7: lines 18-19 as follows: 
Unless otherwise stated, all weight indications are based on the weight of the respective layer. The valve seat rings according to the invention may be provided with a coating.

Please AMEND the specification page 10 Table 2 as follows: 
Please replace FeMo29Cr9,5Si2,6 with FeMo29Cr9.5Si2.6
Please replace 28Mo-9Cr-2,6Si-0,04C with 28Mo-9Cr-2.6Si-0.04C
Please replace 28Mo-17Cr-3,4Si-0,04C with 28Mo-17Cr-3.4Si-0.04C
Please replace 23Mo-17Cr-16Ni-2,7Si-0,04C with 23Mo-17Cr-16Ni-2.7Si-0.04C

Please AMEND CLAIM 1 as follows:
Claim 1. A valve [ wherein:
the carrier layer (2) forming a base and being superimposed with the functional layer (3), 
the carrier layer (2) and the functional layer (3) having a contact zone between them having a pressure and temperature formed transition area; 
the carrier layer (2) consists of a first solidified copper matrix containing 0.10 to 20 % w/w of a solidifying component selected from: aluminum oxide (Al2O3), yttrium oxide (Y2O3), silicon dioxide (SiO2), rare earth metal oxides, and titanium dioxide (TiO2);[
the functional layer (3) consists of a second solidified copper matrix containing, selected from: iron-based HS 6-5-4, iron-based FeMo29Cr9.5Si2.6, cobalt-based 28Mo-9Cr-2.6Si-0.04C, cobalt-based 28Mo-17Cr-3.4Si-0.04C, cobalt-based 23Mo-17Cr-16Ni-2.7Si-0.04C, tungsten carbide (WC), silicon carbide (SiC), titanium carbide (TiC) and chromium carbide (CrC), titanium nitride (TiN), chromium nitride (CrN) and cubic boron nitride (CBN)

Please AMEND CLAIM 4 as follows:
Claim 4. The valve [aluminum oxide (Al2O3).

Please CANCEL CLAIM 5.

Please CANCEL CLAIM 6.
Please AMEND CLAIM 7 as follows:
Claim 7. The valve [selected from: MnS, MoS2, WS2, CaF2 or hexagonal BN.

Please cancel Claim 8.

Please AMEND CLAIM 9 as follows:
Claim 9. The valve [a dividing line between carrier layer (2) and functional layer (3) extends at an angle of 0° to 65°, with the carrier layer (2) widening towards the outside thereby determining the slope of the dividing line.

Please AMEND CLAIM 10 as follows:
Claim 10. The valve [

Please AMEND CLAIM 11 as follows:
Claim 11. The valve [, characterized in that is [[of]] ≥ (greater than or equal to)120 W/mK at 500°C.

Please AMEND CLAIM 12 as follows:
Claim 12. The valve [(greater than or equal to) 220 W/mK at 500°C.

Please AMEND CLAIM 13 as follows:
Claim 13. The valve [a thermal conductivity of the functional layer (3) is ≥ (greater than or equal to) 70 W/mK at 500°C.

Please AMEND CLAIM 14 as follows:
Claim 14. The valve [, characterized in that the valve seat ring is manufactured by powder metallurgy 

Please AMEND CLAIM 15 as follows:
Claim 15. A method the valve seat ring according to claim 1 
- 	Providing respective powders for the carrier layer and the functional layer,
- 	Mixing the respective powders for the carrier layer and the functional layer, 
- 	Filling the powder of the carrier layer (2) into a molding die, 
- 	Optionally pre-compacting the powder of the carrier layer (2), 
- 	Filling the powder of the functional layer (3) into the molding die, 
- 	Compacting the respective powders in the molding die,
- 	Forming the carrier layer and functional layer by simultaneously sintering and optionally [[the respective powders to hot isostatic process in the molding die to form a sintered ring with the contact zone between the carrier layer and the functional layer, the contact zone having , and 
- 	Thermally or mechanically after-treating the sintered ring.

Please AMEND CLAIM 16 as follows:
Claim 16. The method respective powders are post-compacted and/or post-sintered after the forming step.

Please AMEND CLAIM 17 as follows:
Claim 17. The method simultaneous sintering is carried out at a temperature of ≥ (greater than or equal to) 850°C.

Please AMEND CLAIM 18 as follows:
Claim 18. The method according to claim 15the compacting the respective powders is carried out by means of cold isostatic pressing.

Please AMEND CLAIM 19 as follows:
Claim 19. The valve [characterized in that the valve seat ring is provided with a coating.
 

Allowable Subject Matter
Claims 1, 4, 7, and 9-19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the claims is US 5125962 A of Krentscher and US 6039785 A of Dalal.
Krentscher discloses a seat ring joined to a valve ring composed of a sintered material consisting of a hard phase in a copper matrix where the hard phase is an alloy component selected from the group consisting of cobalt, chromium, iron, manganese, nickel, tungsten, carbon and mixtures thereof (Krentscher, claim 1). Further, Krentscher discloses a seat ring joined to a valve ring where both the seat and the valve ring comprise the sintered material according to the invention (Krentscher, col 5, lines 48-51). Thus, Krentscher does not disclose or suggest the use of an oxide as a hard phase nor the use of different materials in different layers of a valve ring. Krentscher also does not disclose where the carrier layer and the functional layer have a contact zone between them having a pressure and temperature formed transition area.
While Dalal teaches using a dispersion-hardened copper powder which is hardened by from 0.1% to 1.1% by weight Al2O3 in a valve seat ring (Dalal, claim 2), Dalal does not teach multi-layer valve rings nor using different materials in different valve rings or multi-layer valve rings and as it does not disclose multiple layers, it also does not disclose a contact zone between them having a pressure and temperature formed transition area..
This art, when taken together, does not fairly suggest a valve seat ring according to claim 1 where the solidifying component of the copper matrix is aluminum oxide (Al2O3), yttrium oxide (Y2O3), silicon dioxide (SiO2), rare earth metal oxides, and titanium dioxide (TiO2) nor where there is a second layer comprising a copper matric with a hard phase selected from: iron-
As claim 1 is free from the art, claims 4, 7, 9-13 and 19 are free from the art due at least to their dependency from claim 1.
As the valve seat ring of claim 1 is free from the art, the method of making said ring as embodied in claims 14-18 is also free from the art.
Applicant’s arguments, see page 6, filed August 11, 2021, along with the amendments to the instant claims overcome the objections to the specification as well as the 112(a) and 112(b) rejections. Therefore, the specification objections and 112(a) and 112(b) rejections of April 15, 2021 have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733